Citation Nr: 1036083	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-26 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1. Entitlement to a disability rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).    

2. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1965 to August 
1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that established service connection for PTSD, 
and assigned a 30 percent disability evaluation for the disorder.  
In April 2006, the RO increased the evaluation to 50 percent.

In the July 2006 private medical exam for PTSD, the Veteran 
stated that he was retired and not able to work.  The examing 
physician stated in the report that the Veteran does not appear 
to have the emotional, physical or psychological resources to be 
able to continue in any kind of professional activity.  
Additionally, the Veteran reported on the August 2006 Form 9 that 
he is no longer working and has frequent treatment.  The Board 
interprets these statements as raising a claim for total 
disability rating based on individual unemployability due to a 
service-connected disability (TDIU).  The RO has not expressly 
developed or adjudicated that issue.  Nevertheless, a TDIU claim 
is part of a claim for a higher rating when such claim is raised 
by the record or asserted by the Veteran.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).  When, as here, evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the rating assigned for a disability, the claim for 
TDIU will be considered part of the claim for benefits for the 
underlying disability.  Here, the Veteran raised the issue of 
entitlement to TDIU while challenging the rating for his PTSD.  
Therefore, his TDIU claim is part of his pending PTSD claim and 
the Board has jurisdiction over both issues. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of an increase 
rating in excess of 50 percent for post-traumatic stress disorder 
(PTSD).    

The Veteran contends that his PTSD is worse than the 50 percent 
evaluation assigned.  The Veteran was initially awarded service 
connection, effective August 19, 2005, for PTSD in the currently 
appealed March 2006 rating decision.  He filed a timely notice of 
disagreement with the initial 30 percent rating in April 2006.  
Following additional development, the RO awarded a new 50 percent 
rating for PTSD in the April 2006 rating decision, effective 
August 19, 2005.  

A review of the claims folder reveals that the Veteran was 
granted Social Security Disability Insurance benefits.  In July 
2006, the Veteran indicated that he was receiving SSA benefits, 
but did not state what the benefits were for.  Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010).  However, the records regarding 
this grant of benefits have not been associated with the claims 
folder.  Because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 
3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA put 
on notice of SSA records prior to issuance of final decision, 
Board must seek to obtain records); Hayes v. Brown, 9 Vet. App. 
67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992) (VA has statutory duty to acquire both SSA decision and 
supporting medical records pertinent to claim); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This appeal must be 
remanded to obtain the Veteran's complete SSA record.

Additionally, in this particular case, the February 2006 VA 
examination is too remote in time to address the current severity 
of the Veteran's service-connected PTSD.  The apparent subsequent 
award of SSA benefits would also tend to suggest a potential 
increase in severity of this disorder.  See also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was 
entitled to a new examination after a two year period between the 
last VA examination and the Veteran's contention that his 
disability had increased in severity) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  Therefore, the 
Board must remand this matter to afford the Veteran an 
opportunity to undergo a VA examination to assess the current 
nature, extent and severity of his PTSD.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include denial of his claim, of failing to so 
report.  See 38 C.F.R. § 3.655 (2009).

Furthermore, with respect to the Veteran's claim for a TDIU 
rating, the Board finds that this claim is also inextricably 
intertwined with his pending increased rating claim.  The TDIU 
claim cannot be reviewed while that pending claim remains 
unresolved.  Thus, adjudication of the TDIU claim must be held in 
abeyance pending further development of the Veteran's increased 
rating claim.  Moreover, because the Veteran has not yet 
undergone a VA examination with respect to his TDIU claim, the 
Board finds that, on remand, he should be afforded a VA 
examination and opinion to ascertain the impact of his service-
connected PTSD on his unemployability.  Additionally, because the 
record shows that the Veteran is also service-connected for 
diabetes mellitus, the impact of that disability, together with 
his PTSD, should also be addressed.  Friscia v. Brown, 7 Vet. 
App. 294 (1995) (VA has a duty to supplement the record by 
obtaining an examination that includes an opinion as to the 
effect of the Veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful occupation).

Finally, a remand is also necessary to obtain outstanding VA 
medical records.  The record reflects that the Veteran was 
receiving periodic treatment for his PTSD up through December 
2006.  However, no subsequent VA medical records associated with 
that disability have yet been associated with the claims folder.  
Because it appears that there may be outstanding VA medical 
records dated after December 2006 that may contain information 
pertinent to his claim, those records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The appellant should also be offered the 
opportunity to submit any private treatment records in support of 
his claim.

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any of the appellant's 
outstanding VA treatment records dated from 
December 2006 to the present.  Any attempts 
to obtain these records and responses 
received thereafter should be associated with 
the appellant's claims file.  The appellant 
should also be offered the opportunity to 
submit any private treatment records in 
support of his claim.

2)	Request, directly from the SSA, complete 
copies of any determination on a claim for 
disability benefits from that agency, 
together with the medical records that served 
as the basis for any such determination.  All 
attempts to fulfill this development should 
be documented in the claims file.  If the 
search for these records is negative, that 
should be noted and the Veteran must be 
informed in writing.

3)	After obtaining any available treatment 
records, the Veteran should be scheduled for 
a new VA examination to determine the current 
level of severity of his service-connected 
PTSD.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should note in the 
examination report that the claims folder and 
the remand have been reviewed.  All necessary 
testing should be provided.

The examiner should write a comprehensive 
report discussing the current severity of the 
Veteran's PTSD, with particularity to the 
criteria for the appropriate diagnostic 
codes.  The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions.

4)	Schedule the Veteran for a general VA 
examination to determine the impact of his 
service-connected disabilities (PTSD and 
diabetes mellitus) on his ability to secure 
and follow a substantial gainful employment. 
In this regard, the examiner should identify 
the specific symptoms that impact the 
Veteran's ability to work, without 
consideration for age or any nonservice-
connected conditions.

5)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claims, 
considering all applicable laws and 
regulations.  Thereafter, the AMC should 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


